Civil action tried upon these issues:
1. Was the defendant guilty of negligence in respect to the transmission and delivery of the telegram to Flora Rhyne, as alleged in the complaint? Answer: Yes.
2. What damage, if any, has the plaintiff sustained on account of mental anguish, caused by such negligence? Answer: $500.
From a judgment for the plaintiff, the defendant appealed.
The defendant seeks to limit its liability for negligence by the following stipulation, printed upon the back of the telegraph blank:
"In any event, the company shall not be liable for damages for any mistakes or delay in the transmission or delivery, or for the nondelivery of this message, whether caused by the negligence of its servants or otherwise, beyond the sum of $50, at which amount this message is hereby valued, unless a greater value is stated in writing hereon at the time the message is offered to the company for transmission, and an additional sum paid or agreed to be paid, based on such value equal to one-tenth of 1 per cent thereof."
This question has been settled adversely to the defendant's contention by the decisions of this Court, and needs no further discussion. Pegram v.Telegraph Co., 97 N.C. 57; Williamson v. Telegraph Co., 151 N.C. 223.
The negligence of the defendant is not disputed, and it was admitted upon the argument that there was a prima facie case made out.
We have examined the several exceptions to the evidence, and charge of the court, and filed no reversible error.
No error.                                                   (395) *Page 316